Citation Nr: 9930306	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1995 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a Remand 

promulgated by the Board in April 1997, additional 
development of the medical record was sought.  The requested 
actions have been completed, and the case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Low back strain is currently manifested by full range of 
lumbar spine motion, albeit with complaints of pain on full 
extension.


CONCLUSION OF LAW

The criteria for an increased rating for low back strain are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for service-connected low back strain is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought or associated with his claims folder, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as required under 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.


Service connection for low back strain was granted by the St. 
Petersburg RO by means of a December 1971 rating decision, 
following review of evidence that included the report of a 
May 1971 VA examination.  The RO noted that the veteran's 
service medical records appeared to have been lost, but took 
notice of his assertion that he had injured his back during 
service as the result of a fall while playing basketball.  
The RO also noted that the VA examination report indicated a 
diagnosis of mildly symptomatic low back strain, and granted 
service connection accordingly.  A 10 percent rating was 
assigned, and has remained in effect since that time.

The veteran currently contends that his low back strain is 
more severe than as reflected by the 10 percent rating 
assigned therefor, and that an increased evaluation is 
warranted.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

The severity of a service-connected disability is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under the criteria set forth in Diagnostic Code 
5295 of the Schedule, the 10 percent rating currently in 
effect for low back strain contemplates characteristic pain 
on motion.  An increased rating (to 20 percent) would be 
appropriate for low back strain that is characterized by 
muscle spasm on extreme forward bending and loss of lateral 
spine motion in the standing position.

The criteria for an increased rating are not satisfied.  The 
report of the most recent clinical examination of the 
veteran's lumbar spine, which was conducted by VA in March 
1999, shows that he complained of "some" tenderness in the 
paravertebral musculature of the lumbar area bilaterally, but 
that there was no muscle spasm.  He accomplished forward 
flexion to 100 degrees, as compared to full or normal lumbar 
flexion of 95 degrees; extension to 35 degrees, which 
constitutes full or normal extension; lateroflexion to 40 
degrees to either side, which constitutes full or normal 
lateroflexion; and rotation to 35 degrees both clockwise and 
counterclockwise, 

which constitutes full or normal rotation.  The report also 
shows that these movements were accomplished without pain, 
other than for extension which, while full or normal in 
range, was accompanied by complaints of pain.  The report of 
a previous VA examination, conducted in June 1997, presents 
similar findings.  This report shows that the veteran 
exhibited full range of lumbosacral spine motion, and that 
such motion was painless.  

The Board notes that the Court has held that, when 
ascertaining the severity of a service-connected orthopedic 
disability, VA is required to consider the level of resultant 
functional impairment; see 38 C.F.R. §§ 4.40 and 4.45 (1999).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
instant case, however, the report of the March 1999 
examination indicates that any functional impairment caused 
by the veteran's low back strain is minimal, if present at 
all.  In particular, the Board notes that the report shows 
that, while the veteran complained of constant pain, he 
accomplished full range of lumbar spine motion, and that such 
motion was performed primarily without pain (other than for 
complaints by the veteran of pain at full extension).  The 
report also indicates comments by the examiner that, since 
the veteran complained of pain "all the time," he in effect 
denied experiencing any flare-ups of pain; the examiner 
concluded on that basis that there was no additional 
limitation of motion during flare-ups.  The Board must 
accordingly find that any functional impairment experienced 
by the veteran as a result of his service-connected low back 
stain is adequately compensated by the current 10 percent 
rating therefor.

Finally, the Board notes that private medical records 
indicate the presence of lumbosacral spine degenerative 
changes.  The evidence is unclear as to whether lumbar spine 
degenerative joint disease is in fact currently manifested 
and, if so, whether it is etiologically related to the 
veteran's service-connected low back strain.  The Board must 
point out, however, that degenerative joint disease 
(arthritis) is evaluated on the basis of limitation of 
motion; under the diagnostic criteria in the Schedule that 
pertain to lumbar spine motion, neither the limitation of 
lumbosacral spine motion exhibited by the veteran on 
examination in June 1997 and March 1999 

(that is, the absence of any such limitation), nor the 
involvement of only one major joint, would provide a basis 
for a rating greater than the 10 percent evaluation currently 
in effect.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999); see also Diagnostic Codes 5003 and 5010 (1999). 

In brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for service-connected low back strain.  That claim, 
accordingly, fails.


ORDER

An increased rating for low back strain is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

